Citation Nr: 1205520	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-27 699	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome with suprapatellar effusion of the right knee (hereinafter referred to as "right knee disability") for the period on appeal through August 31, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability for the period beginning September 1, 2008.  

3.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome with suprapatellar effusion of the left knee (hereinafter referred to as "left knee disability") for the period on appeal through August 31, 2008.

4.  Entitlement to an evaluation in excess of 10 percent for a left knee disability for the period beginning September 1, 2008.  

5.  Entitlement to an evaluation in excess of 10 percent for residuals of distal tibia and fibula fractures of the left leg (hereinafter referred to as "left leg disability") for the period on appeal through August 31, 2008.

6.  Entitlement to an evaluation in excess of 20 percent for a left leg disability for the period beginning September 1, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction subsequently was transferred to the Veteran's home RO in Montgomery, Alabama.

In the aforementioned decision, service connection for a neck condition, a right shoulder condition, and a left shoulder condition was denied.  10 percent ratings for a right knee disability, a left knee disability, and a left leg disability additionally were continued therein.

The Veteran initiated an appeal with respect to each determination made in the December 2006 rating decision.  After a statement of the case dated in July 2008, however, he perfected his appeal in September 2008 by filing a substantive Appeal to Board (VA Form 9) with respect to the higher rating issues only.  As such, the service connection issues are not part of this appeal and correspondingly are not listed above.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

Determined herein based on the evidence is that evaluations higher than 10 percent for the Veteran's right and left knee disabilities are not warranted for the period on appeal through August 31, 2008, whereas an evaluation of 20 percent is warranted for his left leg disability during this period.  Insufficient evidence is of record to determine the appropriate evaluations for these disabilities for the period thereafter.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability and for a left knee disability and in excess of 20 percent for a left leg disability for the period beginning September 1, 2008, thus have been added as issues on appeal and are addressed in the REMAND portion of the decision below.  As such, they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The following is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 


FINDINGS OF FACT

1.  During the period on appeal through August 31, 2008, the evidence does not show that the Veteran's right knee disability was manifested by flexion limited to 30 degrees, extension limited to 15 degrees, or recurrent subluxation or lateral instability.

2.  During the period on appeal through August 31, 2008, the evidence does not show that the Veteran's left knee disability was manifested by flexion limited to 30 degrees, extension limited to 15 degrees, or recurrent subluxation or lateral instability.

3.  During the period on appeal through August 31, 2008, the evidence shows that the Veteran's left leg disability was manifested by malunion of the tibia and fibula with moderate ankle disability in the form of moderate limited motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a right knee disability for the period on appeal through August 31, 2008, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2011).

2.  The criteria for an evaluation in excess of 10 percent for a left knee disability for the period on appeal through August 31, 2008, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2011).

3.  The criteria for a 20 percent evaluation, but no higher, for a left leg disability for the period on appeal through August 31, 2008, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5262, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Via letter dated in March 2006, the Veteran was informed of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates.  

The Veteran was notified of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence in an April 2006 letter.  This letter also again related how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been more than satisfied.  The April 2006 letter predated the initial adjudication by the RO, who in this case also is the AOJ, in December 2006.  All notice elements were fully addressed by it.  Nothing more was required.  It follows that the March 2006 letter went above and beyond what was required because it also addressed some of these notice elements.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  No VA or private treatment records regarding him have been obtained by VA.  The duty to assist is not applicable in this regard, however, as he has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He indeed submitted 2 blank 21-4142 (Authorization and Consent to Release Information to VA) forms in April 2006.  He further has not submitted any treatment records, whether private or VA, on his own behalf.

A VA joints examination was afforded to the Veteran in October 2006.  The claims file was not reviewed by the examiner.  This is of no consequence, however, as the Veteran gave an accurate history regarding his relevant symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  Thereafter, the examiner conducted a physical assessment and relevant diagnostic testing.  The examiner finally documented the above actions in an examination report.  Accordingly, the Board finds that the examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks higher disability evaluations for his knee disabilities and left leg disability for the period on appeal through August 31, 2008.  He contends that each of these disabilities was more severe than contemplated by a 10 percent rating during this period.

A.  Schedular

1.  The Law

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

The words "slight," "moderate," "marked," "severe" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at an equitable and just decision.  38 C.F.R. § 4.6.  Of assistance in this regard is the fact that "slight" is generally defined as "small of its kind or in amount."  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), 1173.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  "Marked" is generally defined as "having a distinctive or emphasized character."  Id. at 760.  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.

a.  Knee Disabilities

The Veteran's right knee and left knee disabilities currently are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024 and previously were rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating under another Diagnostic Code.  See 38 C.F.R. § 4.27.  The 4 digits before the hyphen is the Diagnostic Code for the disability.  Id.  99 indicates that the Veteran's disability is not listed in the Schedule for Rating Disabilities.  The current 50 indicates that it is related most closely to the listed acute, subacute, or chronic diseases of the musculoskeletal system while the previous 52 indicates that it was related most closely with disabilities of the knee and leg.  See 38 C.F.R. §§ 4.20, 4.27.  The 4 digits after the hyphen is the Diagnostic Code for the disability specifically found to be most analogous.  38 C.F.R. § 4.27.  The current Diagnostic Code 5024 pertains to tenosynovitis, and the previous Diagnostic Code 5257 addresses other impairment of the knee.

Diagnostic Code 5024 provides that rating shall be based on limitation of motion of the affected parts, as arthritis, degenerative.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis must be established by X-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

38 C.F.R. § 4.71a, Diagnostic Code 5260, addresses limitation of motion with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include:  Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and instability of the same knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  

b.  Left Leg Disability

The Veteran's left leg disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262-5271 and previously were rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262.  As discussed above, the previous 52 indicates that it was related most closely with disabilities of the knee and leg.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5262, the current disability and the disability previously found to be most analogous to the Veteran's non-listed disability, was noted above to address impairment of the tibia and fibula.  Diagnostic Code 5271, the disability currently found to be most analogous, concerns limited motion of the ankle.

Pursuant to Diagnostic Code 5271, moderate limited motion of the ankle warrants a 10 percent rating.  The maximum 20 percent evaluation is for marked limited motion of the ankle.

Normal range of motion for the ankle is from 0 degrees to 20 degrees dorsiflexion and from 0 degrees to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability merits a 10 percent evaluation.  Such malunion with moderate knee or ankle disability is needed for a 20 percent evaluation.  A 30 percent rating requires such malunion with marked knee or ankle disability.  The maximum rating of 40 percent is mandated for nonunion of the tibia and fibula with loose motion and requiring a brace.

Several other ankle disability Diagnostic Codes under 38 C.F.R. § 4.71a are potentially applicable in addition to the above.  They include:  Diagnostic Code 5270 for ankylosis of the ankle, Diagnostic Code 5272 for ankylosis of the subastragalar or tarsal joint, Diagnostic Code 5273 for malunion of the os calcis or astragalus, and Diagnostic Code 5274 for when an astragalectomy operation has been performed.

2.  The Facts

In October 2006, the Veteran was afforded a VA joints examination.  He complained low grade constant pain without flare ups regarding his knees as well as constant pain regarding his left leg.  He reported that this pain affects his activities of daily living, specifically his ability to cut the grass with a push lawn mower and work on ladders or down on his knees.  He finally reported that he can stand for 30 minutes at best and that his walking capacity has diminished to about 4 blocks.  

Physical assessment noted the Veteran to get in and out of a chair as well as on and off the examining table with ease.  His gait was normal.  It was noted that he did not need or use any type of assistive device.  Knee examination was characterized as normal.  No abnormalities indeed were found with respect to the knees.  Range of motion of both knees was from 0 to 130 degrees.  There was no effusion.  McMurray's, Lachman's, and the anterior drawer sign tests were negative.  Range of motion of the left ankle was 0 degrees of dorsiflexion and 40 degrees of plantar flexion.  There was 20 degrees of inversion and eversion of the forefoot.  A slight/minimal step-off at the left leg fracture site was found.  Tibia alignment was normal, but there was around a 5 degree posterior angulation of the tibia at the fracture site.  This was determined to be insufficient "to be significant functionally."  The fracture was noted to be stable and well-healed.  No other abnormality was found.  X-rays showed no bony abnormalities of the knees and an old healed fracture of the tibia and fibula with no other abnormalities.

3.  Analysis

a.  Knee Disabilities

Of import at the outset is that the Diagnostic Code used to rate the Veteran's knee disabilities was changed from 5257 to 5024 as a result of the instant claim.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  Any change in Diagnostic Code by VA specifically must be explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, it is inferred that the RO found Diagnostic Code 5257 for other knee impairment due to subluxation/instability to be less applicable than Diagnostic Code 5024, which includes consideration of arthritis and limitation of motion, based on the evidence.  Discussed below indeed is the lack of evidence regarding Diagnostic Code 5257.

Acknowledgment is given to Murray v. Shinseki, 24 Vet. App. 420 (2011), in which the Court concluded that it was error for the Board to change the Diagnostic Code used to assign a 10 percent evaluation to a Veteran's knee disability from 5257 to those addressing limitation of motion with arthritis (5010, 5003, 5260, and 5261 in that case).  However, this was because that rating had been in effect for 20 years and therefore was protected.  See 38 C.F.R. § 3.951(b) ("a rating which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes ... will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud").  This is not the case here.  Service connection has been in effect since November 1, 1981 for the Veteran's right knee disability and left knee disability.  Yet these disabilities were rated as noncompensable until June 28, 2002, at which time 10 percent evaluations were instated.  As such, a rating at an evaluation of disability has continuously been in effect for only slightly less than 10 years.

Given the above, the Board finds that evaluations in excess of 10 percent are not warranted for the Veteran's knee disabilities for the period on appeal through August 31, 2008, on the basis of limitation of motion to include consideration of DeLuca and associated regulations.  There is neither an indication of flexion limited to even 30 degrees nor an indication of extension limited to even 15 degrees, the criteria for the next highest rating of 20 percent under Diagnostic Codes 5260 and 5261.  There indeed is neither an indication of flexion limited to 45 degrees nor an indication of extension limited to even 10 degrees, the criteria for the lowest compensable 10 percent evaluations under the aforementioned Diagnostic Codes.  Range of motion was from 0 to 130 degrees in October 2006.  In other words, a loss of only 10 degrees of flexion was manifested with extension being normal.  No pain was noted during the range of motion.  It was not found that there was functional loss due to weakness, excess fatigability, incoordination, or pain with repeated use.  These findings apply to the entire period in question, as flare ups specifically were denied by the Veteran.  

Ratings greater than 10 percent further cannot be awarded under Diagnostic Code 5024.  Noncompensable limitation of motion has been shown.  Even if objective confirming such limitation in the form of findings of swelling, muscle spasm, or satisfactory evidence of painful motion as well as X-ray evidence showing degenerative arthritis existed, the maximum rating for each knee is 10 percent.  This is because the knee constitutes 1 major joint.  38 C.F.R. § 4.45.  

Turning to Diagnostic Code 5257, the Board finds that a separate disability evaluation is not warranted for either knee during the period on appeal through August 31, 2008.  Absent from the record is any complaint lodged by the Veteran of instability.  Examination of his knees was normal in October 2006.  McMurray's, Lachman's, and the anterior drawer sign tests indeed were negative.  No instability was found.  It was noted that the Veteran's gait was normal and that did not use or need any type of assistive device.

With respect to Diagnostic Code 5256, the evidence does not establish that either of the Veteran's knee disabilities manifested ankylosis during the period on appeal through August 31, 2008.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); see also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th ed. 1990) for the proposition that ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint").  Ankylosis was not mentioned whatsoever, and mobility in the form of range of motion was measured in both knees.  To reiterate, his gait indeed was normal.  It further was observed that the Veteran could get in and out of a chair as well as on and off the examining table with ease.  Walking and maneuvering concerning chairs and examining tables requires movement of the knees.

With respect to Diagnostic Codes 5258, 5259, and 5263, the evidence does not establish that either of the Veteran's knee disabilities manifested problems associated with dislocated semilunar cartilage, symptomatic removal of this cartilage, or genu recurvatum in the aforementioned timeframe.  They therefore are inapplicable, and further consideration of them is unnecessary.

That leaves Diagnostic Code 5262 for impairment of the tibia and fibula.  There is no indication of tibia and fibula problems regarding the Veteran's right leg.  For his right knee disability, the aforementioned Diagnostic Code accordingly is inapplicable.  There is evidence of problems with the tibia and fibula of the Veteran's left leg.  Yet such problems are not unrelated to his left knee disability.  They instead are related to his separately rated left leg disability.  Thus, this Diagnostic Code is most appropriately considered below.

The Board finally notes that consideration was given to 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 49, in making each of the above determinations.  Consideration also has been given to whether staged ratings are required pursuant to Francisco, 7 Vet. App. at 55 and Hart, 21 Vet. App. at 505.  It follows that such ratings are not warranted given that the above findings that the preponderance of the evidence is against the Veteran's entitlement to evaluations in excess of 10 percent under Diagnostic Codes 5024, 5003, 5260, and 5261, and against his entitlement to separate evaluations under Diagnostic Code 5257 apply during the entire period on appeal through August 31, 2008.

b.  Left Leg Disability

Of import once again at the outset is that the Diagnostic Code used to rate the Veteran's left leg disability was changed by the RO from 5262 to 5271 as a result of the instant claim.  The below discussion reveals that the Board still finds the Diagnostic Code 5262 to be most appropriate.  In particular, the Veteran's precise left leg disability is a fracture of the tibia and fibula with residual malunion and ankle disability addressed by this Diagnostic Code.  Its criteria further allow for consideration of limited ankle motion otherwise evaluated under Diagnostic Code 5271.  

The Board finds, based on the evidence, that an evaluation 20 percent, but no higher, is warranted under Diagnostic Code 5262 for the Veteran's left leg disability for the period on appeal through August 31, 2008.  

Regarding Diagnostic Code 5271, there is no indication of marked ankle limited motion even considering DeLuca and associated regulations.  Range of motion in the Veteran's left ankle was 0 degrees of dorsiflexion in October 2006.  A marked loss of all dorsiflexion was manifested, in other words.  Yet plantar flexion was to 40 degrees, or only a slight 5 degrees below normal.  No pain was noted during the dorsiflexion or plantar flexion range of motion.  It was not found that there was functional loss due to weakness, excess fatigability, incoordination, or pain with repeated use.  These findings apply to the entire period in question, as the Veteran did not report flare ups but rather indicated constant symptoms.  Balancing the marked limitation of motion in 1 direction with only slight limitation of motion in the other direction, limitation of motion as a whole is most appropriately characterized as moderate.  As such, the application of Diagnostic Code 5271 does not afford a basis for assigning a rating in excess of the 10 percent rating assigned by the RO.

Regarding Diagnostic Code 5262,  there is evidence of a malunion but not nonunion of the tibia and fibula.  It is undisputed that the Veteran fractured both of these bones during service.  Tibia alignment was normal in October 2006.  Nevertheless, a slight/minimal step-off at the left leg fracture site specifically was found in October 2006.  There also was around a 5 degree posterior angulation of the tibia at the fracture site.  

There further is evidence that the aforementioned malunion is accompanied by at most moderate knee or ankle disability.  Both left knee and left ankle problems indeed are documented.  However, the knee problems are separately rated as part of the Veteran's left knee disability and accordingly were considered above.  That leaves his left ankle problems.  The slight/minimal step-off was not noted to be significant.  X-rays indeed showed and/or the examiner determined that the fracture was stable healed.  The tibia posterior angulation was found to be insignificant functionally.  With respect to limitation of motion, inversion and eversion of the forefoot was possible.  Affording the Veteran all reasonable doubt, in view of the evidence of malunion in conjunction with moderate left ankle disability - as characterized by moderate limitation of motion - the assignment for the next higher rating of 20 percent is warranted under diagnostic Code 5262.  

With respect to Diagnostic Codes 5270, 5272, 5273, and 5274, the evidence does not establish that the Veteran's left leg disability involved ankylosis of the ankle (for the same reasons discussed above regarding his knee disabilities), subastragalar joint, or tarsal joint or malunion of the os calcis or astragalus.  It further does not establish that he underwent an astragalectomy.  These Diagnostic Codes accordingly are inapplicable such that further consideration of them is unnecessary.

The Board finally notes, like above, that consideration was given to 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 49, in making each of the above determinations.  Consideration also has been given to whether staged ratings are required pursuant to Francisco, 7 Vet. App. at 55 and Hart, 21 Vet. App. at 505.  It follows that such ratings are not warranted given that the above findings that the preponderance of the evidence is against the Veteran's entitlement to an evaluation in excess of 20 percent under Diagnostic Code 5262 during the entire period on appeal through August 31, 2008.

B.  Extraschedular

The above determinations continuing the Veteran's 10 percent evaluations for his right knee disability and left knee disability and awarded him a 20 percent evaluation for his left leg disability for the period on appeal through August 31, 2008, are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for any of these disabilities on an extraschedular basis during this period.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative expressly raised the issue of entitlement to an extraschedular rating regarding his knee disabilities or his left leg disability for the period on appeal through August 31, 2008.  There further has been no showing from the record that the Veteran's right knee, left knee, or left leg disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above during this timeframe.  His symptoms, which together show his level of disability, are addressed by these criteria.  Evaluations were based on them and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of the Veteran's knee and left leg disabilities prior to September 2008.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran has not manifested an exceptional right knee disability picture, left knee disability picture, or left leg disability picture during the period on appeal through August 31, 2008.  Discussion of whether he exhibited or exhibits related factors such as marked interference with employment or frequent periods of hospitalization at any point within this period therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted for this period.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






								[Continued on Next Page]
ORDER

An evaluation in excess of 10 percent for a right knee disability for the period on appeal through August 31, 2008, is denied.

An evaluation in excess of 10 percent for a left knee disability for the period on appeal through August 31, 2008, is denied.

A 20 percent evaluation for a left leg disability for the period on appeal through August 31, 2008, is granted, subject to the laws and regulations governing monetary awards.


REMAND

The issues of entitlement to higher evaluations in excess of 10 percent for a right knee disability and for a left knee disability and of 20 percent for a left leg disability for the period beginning September 1, 2008, unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

I.  Records

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c), (e) (2011).  This duty includes notifying him when VA becomes aware of the existence of relevant records during the pendency of a claim.  38 C.F.R. § 3.159(e)(2) (2011).  This notice shall request that the Veteran authorize the release of the records to VA.  Id.  It alternatively shall request that the Veteran obtain the records himself and provide them to VA.  Id. 

In his VA Form 9 dated in September 2008, the Veteran indicated that he has "been issued a cane for stability" as a result of his knee and leg disabilities.  This phrase, particularly the word "issued," strongly suggests that he received/receives at least some treatment for the aforementioned disabilities, and that such disabilities may have worsened.

Review of the claims file reveals no VA treatment records or private treatment records dated during in September 2008 or thereafter.  It also reveals no indication that the Veteran has been requested to identify his treatment providers in this timeframe.  Such review further reveals no indication that he has been requested to either provide authorization for the release of records dated then from any such providers or to supply them to VA himself.  Satisfaction of the duty to assist mandates that such requests be made.  Accomplishment of this task requires remand.

II.  Medical Examination

The duty to assist the Veteran in substantiating his claim also mandates that any VA medical examination and/or medical opinion obtained be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical examination and/or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As such, the examination and/or opinion must be contemporaneous in that it portrays the current state of the disability at issue if it is service-connected.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (concluding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination too remote for rating purposes cannot be considered "contemporaneous"); Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The Veteran underwent a VA joints examination in October 2006, as set forth above.  To reiterate finding pertinent findings, it was noted that he did not need or use any type of assistive device.  His range of motion was from 0 to 130 degrees bilaterally.

In his September 2008 VA Form 9, the Veteran noted that his right knee, left knee, and left leg disabilities greatly impact his daily living.  He indicated his pain is low grade only because he takes pain medication daily.   Next, he disputed that he has 130 degrees of flexion, contending that his flexion is limited to a noticeable degree.  As set forth above, he finally stated that he had been issued a cane for stability.

The Board finds that the October 2006 VA joints examination now is not contemporaneous.  It was conducted well over 5 years ago and thus is of considerable age.  As such, it may not portray the current state of the Veteran's right knee, left knee, and left leg disabilities.  He indeed has indicated that his flexion is less than the 130 degrees measured at the examination as it is limited to a noticeable degree.  He also has indicated that he was prescribed a cane for stability when it was noted at the examination that he neither needed nor used any assistive device and instability was not mentioned.  

The Veteran is competent in the above regards because symptoms like limitation of motion and instability are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that are within his/her realm of personal knowledge or are observed by him/her).  He also appears to be credible in the above regards because, at first glance, no reason is found to doubt him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical evidence is 1 factor in evaluating the credibility of lay evidence but that it cannot be the only factor for a determination that such evidence lacks credibility); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be assessed by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (listing inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility).

Absent current evidence, a fully informed evaluation of the appropriate evaluations for the Veteran's right knee, left knee, and left leg disabilities for the period beginning September 1, 2008, cannot be performed.  Another appropriate VA examination or appropriate VA examinations therefore must be scheduled.  Remand is necessary to accomplish this task.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all treatment providers for his knee and left leg disabilities from September 1, 2008, forward.  Also request that he authorize the release of records from each such provider to VA or alternatively provide them to VA himself.  All contact with the Veteran and all attempts to obtain records on his behalf must be documented in the claims file.  Any treatment records received shall be associated with the claims file.

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination or appropriate VA examinations to determine the nature and extent/severity of his right knee, left knee, and left leg disabilities from September 1, 2008, to present.  The claims file shall be made available to and reviewed by each examiner.  Each examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  A physical examination and all assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided for any opinion rendered.  Each of the above actions shall be documented fully in an examination report.

3.  Finally, readjudicate the issues of entitlement to an evaluation in excess of 10 percent for a right knee disability and for a left knee disability and in excess of 20 percent for a left leg disability for the period beginning September 1, 2008.  If any of these benefits sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


